Campbell, J.,
delivered the opinion of the court.
The right result was reached in this case. ^ The new bond which the guardian gave by order of the court, on the application of the sureties on the first bond, was approved on the 8th January, 1877, and from that time forth the sureties on the first bond were not answerable for the conduct of the guardian. The sale she had made of lands of her wards was reported to and confirmed by the court at its March term, 1877. It is true the purchase-money of the land sold had been paid to her and by her loaned before the new bond was given, but until the confirmation of the sale by the court she had no legal authority to receive it, and held it as the mere depositary of the payer of the money, and when the court confirmed the sale the new bond had been given and the sureties on the former bond were not liable for the money, to which until then she had no legal right. Coulter v. Herrod, 27 Miss. 685.
The court was advised of the disposition the guardian had made of the money and disapproved it as being unauthorized by law, but confirmed the sale, and thereby validated her receipt of the purchase-money, but did this in view of the new bond which had been given. If the first bond had not before this been discharged as to the future by the new one, this action on the old one would have been maintainable. We do not assent to the view that the special bond given under § 1221 of the Code of 1871 was the only security for the dealing by the guardian with the proceeds of the land. That bond was additional to the other, and both were a security for the money arising from the sale of the land. State, use, etc., v. Hull, 53 Miss. 626.

Affirmed.